[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence                April 12, 2000 Date of Application             April 12, 2000 Date Application Filed          April 18, 2000 Date of Decision                September 26, 2000
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford.
Docket No. CR96-491044.
Margaret Levy, Defense Counsel, for Petitioner
Sandra Tulius, Assistant State's Attorney, for the State. Sentence Affirmed.
 BY THE DIVISION
The petitioner, after a jury trial, was convicted of carrying a pistol without a permit (C.G.S. § 29-35). He received the maximum penalty of a five year prison term.
He was originally charged with capitol felony murder, murder, attempted assault, 1st degree (3 counts) and risk of injury to a minor (2 counts). He was found not guilty of all counts with the exception of the weapons charge.
In an inculpatory statement to the police, the petitioner admitted that he had a .22 automatic handgun and that he fired probably six shots at an automobile. There was apparently a shootout between the occupants of the vehicle and others including the petitioner. An occupant of the vehicle was killed although evidence was presented that the fatal shots did not come from the petitioner's weapon.
His attorney argues that the maximum penalty for the charge is unnecessarily harsh under the circumstances. While he had no adult record the then 21 year old petitioner had prior involvement with the judicial system.
In sentencing the petitioner the Court noted it was considering the totality of the circumstances, which included a death occurring and the need for a deterring sentence.
The Division concludes, upon reviewing this sentence pursuant to the provisions of Practice Book § 43-28, that under all the circumstances of this case, the sentence was neither disproportionate nor inappropriate. It is affirmed.
Klaczak, Norko and Ianotti, J's, participated in this decision.